Appeal from a judgment of the Supreme Court (Stein, J.), entered March 20, 2006 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release.
Petitioner appeared before the Board of Parole in June 2004 and his request for parole release was denied. After the determination was affirmed on administrative appeal, petitioner commenced this CPLR article 78 proceeding, which was later dismissed by Supreme Court. This appeal ensued.
The Attorney General has advised this Court that during the pendency of this appeal, petitioner reappeared before the Board and was conditionally released to parole supervision in August 2006. In view of this, the instant matter is now moot and the appeal must be dismissed (see Matter of Lomonaco v Dennison, 29 AD3d 1144 [2006]; Matter of Mitchell v Travis, 14 AD3d 955, 956 [2005]).
Cardona, PJ., Mercure, Carpinello, Rose and Lahtinen, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.